Citation Nr: 1104369	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-29 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a broken 
nose (claimed as a deviated septum).  

2.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to residuals of a broken nose.  

3.  Entitlement to service connection for a low back condition 
with radiculopathy of the right leg.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a low back condition with radiculopathy of the right leg.  

5.  Entitlement to service connection for chronic rhinitis and 
sinusitis, to include as secondary to residuals of a broken nose.  

6.  Entitlement to service connection for hypertension, to 
include as secondary to sleep apnea.  

7.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with a 
period of ACDUTRA from July 1966 to November 1966 and active 
service from April 7, 1968 to April 11, 1968 and July 1969 to 
February 1971 with other periods of unverified service in the 
Illinois Army National Guard.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from multiple rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin (the RO).  

The Veteran testified at a VA hearing which was chaired by the 
undersigned Veterans Law Judge at the at VA's Central Office in 
Washington, DC in July 2010.   A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In July 2010 and November 2010, the Veteran submitted evidence 
directly to the Board, accompanied by written waivers of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

The issues of entitlement to service connection for chronic 
rhinitis and sinusitis, to include as secondary to residuals of a 
broken nose, entitlement to service connection for hypertension, 
and entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for hypertension are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects that 
the Veteran's residuals of a broken nose are causally related to 
his service.  

2.  The competent and credible evidence of record reflects that 
the Veteran's sleep apnea was caused by his residuals of a broken 
nose.  

3.  The competent and credible evidence of record clearly and 
unmistakably reflects that the Veteran's low back condition with 
radiculopathy is congenital, a preexisted his service.  

4.  The competent and credible evidence of record does not 
clearly and unmistakably establishes that the Veteran's 
preexisting low back condition with radiculopathy was not 
aggravated beyond its normal progression by his active military 
service.  

5.  Consideration of the Veteran's low back condition with 
radiculopathy claim under the provisions of 38 U.S.C.A. § 1151 is 
moot.  




CONCLUSIONS OF LAW

1.  Residuals of a broken nose were incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Chronic obstructive sleep apnea has been aggravated by the 
Veteran's service-connected residuals of a broken nose.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §3.310(a) (2010).

3.  A low back condition with radiculopathy preexisted active 
service and was aggravated by such.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) 
(2010).

4.  As service connection for a low back condition with 
radiculopathy has been granted in this decision, there remains no 
justiciable case or controversy as to entitlement to such under 
the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims decided herein have been granted, as will be 
discussed below.  As such, the Board finds that any error related 
to the VCAA pertaining to these claims is moot.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection and Secondary Service Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection on a direct basis, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993). 
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements of direct or 
secondary service connection are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of an 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); 
see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In 
Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated 
that in Savage it had clearly held that 38 C.F.R. § 3.303 does 
not relieve the claimant of his burden of providing a medical 
nexus.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

Residuals of a Broken Nose 

Concerning Hickson element (1), medical evidence of a current 
disability, the Board notes that the Veteran's VA claims file is 
replete with evidence that he suffered from a deviated septum.  
See e.g., the June 2009 VA examination report.  A February 2002 
CT scan of the Veteran's sinuses showed septal deviation to the 
right with spurring and a small right middle turbinate.  See a 
February 2002 CT scan report from H.H.J, M.D.  Indeed, the 
Veteran underwent septoplasty surgery in December 2008.  See 
private treatment records from R.M.N., M.D dated in December 
2008.  Accordingly, Hickson element (1) has been demonstrated.  

Regarding Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, a service treatment record 
dated in April 1970 reflects that the Veteran sought treatment 
for swelling at the bridge of the nose.  Two days later, the 
Veteran again sought treatment for swelling of the nose, and it 
was noted that his left nostril was crusted with blood.  X-rays 
performed at that time showed a nondisplaced fracture of the 
nose.  Hickson element (2) has been demonstrated.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability, the Board notes that there are four nexus 
opinions of record pertaining to the Veteran's claim.  

The June 2009 VA examiner opined that the Veteran's deviated 
septum was less likely than not related to his in-service 
nondisplaced nose fracture, noting that the April 1970 x-ray 
report did not address the matter of a septal fracture and a 
deviated septum may have many causes other than nasal trauma.  
The Board finds it critical that the VA examiner noted that the 
Veteran had the December 2008 septoplasty prior to his 
examination, thus, making any determination regarding the nature 
of the Veteran's broken nose residuals prior to the surgery 
difficult.

Contrary to the June 2009 VA examiner's opinion are three 
statements from R.M.N., M.D., the physician who performed the 
December 2008 septoplasty.  In statements dated in September 
2008, February 2009 and September 2009, R.M.N., M.D. stated that 
he reviewed the Veteran's service treatment records and opined 
that the Veteran's deviated septum was causally related to his 
in-service nose fracture.  See e.g., statements from R.M.N., M.D. 
dated in September 2008, February 2009 and September 2009.  

In light of the medical evidence outlined above, the Board finds 
that the evidence for and the evidence against an etiological 
link between the Veteran's current disability and his in-service 
nasal injury is at least in equipoise.  Accordingly, service 
connection is granted, subject to the controlling laws and 
regulations, which govern awards of VA compensation.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); 
see also Gilbert, supra.

Sleep Apnea 

The Board notes that the Veteran has asserted his claim for 
service connection for sleep apnea under the theories of direct 
and secondary service connection.  In light of the evidence of 
record, described below, and the Board's award of service 
connection for residuals of a broken nose, described above, the 
Board will only discuss the facts of the Veteran's claim under 
the theory of secondary service connection.  Nonetheless, the 
Board is granting the Veteran's sleep apnea claim, and thus, 
consideration of direct service connection is moot.  

Regarding Wallin element (1), evidence of a current disability, 
it is uncontroverted that the Veteran has been diagnosed with 
obstructive sleep apnea.  See e.g. private treatment records from 
R.M.N., M.D. dated in September 2008, February 2009 and September 
2009 and M.M., M.D. dated in May 2010.  Wallin element (1) has 
been demonstrated.  

As discussed in detail above, service connection has been awarded 
for residuals of a broken nose.  As such, Wallin element (2) has 
been demonstrated.  

Concerning crucial Wallin element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, the only medical nexus 
opinions of record are favorable to the Veteran's claim.  In 
statements dated in September 2008, February 2009 and September 
2009, R.M.N., M.D. opined that the Veteran's sleep apnea was 
caused by his residuals of a broken nose, specifically stating 
that his septal deviation cause restricted airway flow and sleep 
disturbance.  See statements from R.M.N., M.D. dated in September 
2008, February 2009 and September 2009.  

In light of above, the Board finds that the evidence of record is 
in favor of the Veteran's claim for service connection and such 
is granted, subject to the controlling laws and regulations, 
which govern awards of VA compensation.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also 
Gilbert, supra.

Low Back Condition with Radiculopathy

The Veteran contends that he was born with a congenital condition 
of the spine.  He contends that this preexisting spine condition 
was aggravated by his service.  For the reasons that follow, the 
Board concludes that service connection is warranted.

Congenital or developmental abnormalities, such as personality 
disorders, are not considered "diseases or injuries" within the 
meaning of applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2010).  However, service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality by 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2010).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999) [noting that the "clear and convincing" 
burden of proof, while a higher standard than a preponderance of 
the evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and the 
no-aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).  A finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or intermittent 
flare-ups of a preexisting disease during service are not 
sufficient to be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  See 
Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  See VAOPGCPREC 
3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

As noted above, a portion of the Veteran's service treatment 
records are unavailable for review.  The Veteran's August 1969 
entrance examination is devoid of any prior back condition.  
Critically, more recent medical evidence of record reflects that 
the Veteran suffered from a congenital pars defect of the L5 
vertebra.  See a February 2006 CT scan report and statements from 
private physicians dated in January 2006, March 2007, September 
2009, October 2009 and February 2010.  The Board concludes that 
this evidence is clear and unmistakable evidence sufficient to 
rebut the presumption that the Veteran was sound at entry to 
service.  See Vanerson, supra.

Since the medical evidence of record reflects that the Veteran's 
low back condition with radiculopathy of the right leg preexisted 
his service, the question of aggravation must be addressed.  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As to the second prong of the Board's analysis under Wagner, the 
competent medical evidence of record reflects that the Veteran's 
congenital pars defect was clearly and unmistakably aggravated, 
or permanently worsened, during his service, eventually 
progressing into degenerative disc disease of the lumbar spine, 
for which surgery was performed in February 2006 and February 
2007.  The Veteran's private doctors have consistently stated 
that his current low back condition is the direct result of 
aggravation of his congenital low back condition.  See statements 
from J.S.C, M.D., J.A.I., D.C. and S.J.S., D.C.  Additionally, 
the Veteran's VA physician, P.B.L., M.D., stated that such a 
relationship was a possibility.  

In light of above, the Board finds that the evidence of record is 
in favor of the Veteran's claim for service connection and such 
is granted, subject to the controlling laws and regulations, 
which govern awards of VA compensation.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also 
Gilbert, supra.

Low Back Condition and Hypertension under 38 U.S.C.A. § 1151

Title 38, United States Code, Section 1151 provides that where a 
Veteran suffers an injury or aggravation of an injury resulting 
in additional disability by reason of VA medical or surgical 
treatment, compensation shall be awarded in the same manner as if 
such disability were service connected.  See 38 C.F.R. § 3.361 
(2010); see also Anderson v. Principi, 18 Vet. App. 371, 376 
(2004); Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  

However, as discussed in detail above, the Board has granted the 
Veteran's claims for a low back condition with radiculopathy of 
the right leg.  Since service connection has been granted under 
the theory of direct service connection, consideration of the 
Veteran's claims under the provisions of 38 USCS § 1151 is moot.  
Accordingly, the Veteran's claim under this theory of entitlement 
is dismissed.  


ORDER

Entitlement to service connection for residuals of a broken nose 
is granted.  

Entitlement to service connection for obstructive sleep apnea, to 
include as secondary to residuals of a broken nose, is granted.  

Entitlement to service connection for a low back condition with 
radiculopathy of the right leg is granted.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a 
low back condition with radiculopathy of the right leg is 
dismissed.  


REMAND

Unfortunately, a remand is required concerning the claim 
enumerated below.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claim so that the 
Veteran is afforded every possible consideration.

Rhinitis and Sinusitis

Throughout the pendency of the appeal, the Veteran has variously 
claimed that his chronic rhinitis and sinusitis under the 
theories of direct and secondary service connection.  The Board 
concludes that the evidence of record is sufficient to adjudicate 
the Veteran's claim under the theory of secondary service 
connection.  However, the only VA opinion of record regarding 
this claim fails to address the Veteran's claim under the theory 
of direct service connection.  

The Court of Appeals for Veteran Claims (the Court) has held that 
once VA undertakes a duty to provide a medical examination or 
obtain an opinion, such must be adequate for the appropriate 
adjudication of the claim.  See 38 C.F.R. § 4.2 (2010); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Daves v. 
Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 
1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  

As such, the Board finds that a remand is necessary so that VA 
may obtain an opinion which addresses the matter of a medical 
nexus under the theory of direct service connection.  

Hypertension

The Veteran was afforded a VA examination addressing his claim 
for service connection for hypertension in March 2006.  Since 
that examination, he expressed his belief that his hypertension 
could alternative be caused by, or aggravated by, his sleep 
apnea.  Inasmuch as service connection has been awarded for sleep 
apnea and the prior examination report did not address the 
question of whether hypertension may be related to sleep apnea, 
the Board is of the opinion that a new VA examination addressing 
the issue of a medical nexus under the theory of secondary 
service connection is warranted.

The claim for service connection for hypertension is 
"inextricably intertwined" with the § 1151 claim because the 
Veteran has attributed his hypertension to both treatment he 
received from VA that he believes was not to acceptable standards 
(the basis of his § 1151 claim) and to his now service connected 
sleep apnea.  Claims with common parameters should be considered 
concurrently to avoid piecemeal adjudication.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) and Holland v. Brown, 6 Vet. 
App. 443, 446 (1994).

Moreover, a claim for § 1151 compensation is akin to a claim for 
service connection because, if the § 1151 claim is eventually 
granted, the disability at issue is for all intents and purposes 
treated as though it is service connected.  Cf. Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (separate theories in 
support of a claim for benefits for a particular disability do 
not for jurisdictional purposes equate to separate claims for 
benefits for that disability).  Accordingly, further review of 
the issue of entitlement to compensation under the provision of § 
1151 is deferred pending adjudication of the claim for service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination for the purpose of 
obtaining medical nexus opinion regarding his 
rhinitis and/or sinusitis.  Any and all 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  After examining the Veteran and 
the complete VA claims file, the examiner 
should be asked to provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's current rhinitis and/or 
sinusitis are etiologically related to any 
incident of his service.  

The VA examiner must also specifically opine 
as to whether it is at least as likely as not 
that the Veteran's chronic rhinitis and/or 
sinusitis had its onset during his service.  

In providing the requested opinions, the 
examiner should be advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  The Veteran should be afforded an 
appropriate VA examination for the purpose of 
obtaining medical nexus opinion regarding his 
hypertension.  Any and all studies, tests and 
evaluations deemed necessary by the examiner 
should be performed.  After examining the 
Veteran and the complete VA claims file, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
hypertension is etiologically related to, or 
aggravated by, his service connected sleep 
apnea.  

In providing the requested opinions, the 
examiner should be advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
AMC on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran should be furnished a supplemental 
statement of the case (SSOC) and be afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


